                                             Case 3:18-cv-05931-JCS Document 118 Filed 03/22/21 Page 1 of 6




                                   1

                                   2

                                   3
                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7        UNITED STATES OF AMERICA,                        Case No. 18-cv-05931-JCS
                                                         Plaintiff,
                                   8
                                                                                             ORDER DENYING MOTION TO
                                                  v.                                         COMPEL AND MOTION TO STRIKE
                                   9
                                            TIMBERLY E. HUGHES,                              Re: Dkt. Nos. 104, 116
                                  10
                                                         Defendants.
                                  11
                                  12   I.       INTRODUCTION
Northern District of California
 United States District Court




                                  13            Defendant Timberly Hughes, pro se, moves to compel Plaintiff the United States to

                                  14   produce an unredacted copy of a document that the United States redacted based on the

                                  15   deliberative process privilege and attorney-client privilege. Hughes also moves to strike certain

                                  16   statements in the United States’ case management statement and in its portion of a joint discovery

                                  17   letter brief. For the reasons discussed below, both motions are DENIED.1

                                  18   II.      MOTION TO COMPEL
                                  19                   Unless otherwise limited by court order, the scope of discovery is as
                                                       follows: Parties may obtain discovery regarding any nonprivileged
                                  20                   matter that is relevant to any party’s claim or defense and proportional
                                                       to the needs of the case, considering the importance of the issues at
                                  21                   stake in the action, the amount in controversy, the parties’ relative
                                                       access to relevant information, the parties’ resources, the importance
                                  22                   of the discovery in resolving the issues, and whether the burden or
                                                       expense of the proposed discovery outweighs its likely benefit.
                                  23
                                  24   Fed. R. Civ. P. 26(b)(1).

                                  25            Parties may withhold discovery based on a claim of privilege. See Fed. R. Civ. P.

                                  26   26(b)(5). The current dispute turns largely on the deliberative process privilege, which allows

                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of a United States magistrate judge for all purposes
                                       pursuant to 28 U.S.C. § 636(c).
                                          Case 3:18-cv-05931-JCS Document 118 Filed 03/22/21 Page 2 of 6




                                   1   government agencies to shield their internal deliberations from disclosure:

                                   2                  To protect agencies from being “forced to operate in a fishbowl,”
                                                      the deliberative process privilege shields from disclosure “documents
                                   3                  reflecting advisory opinions, recommendations and deliberations
                                                      comprising part of a process by which governmental decisions and
                                   4                  policies are formulated.” The privilege is rooted in “the obvious
                                                      realization that officials will not communicate candidly among
                                   5                  themselves if each remark is a potential item of discovery and front
                                                      page news.” To encourage candor, which improves agency
                                   6                  decisionmaking, the privilege blunts the chilling effect that
                                                      accompanies the prospect of disclosure.
                                   7
                                   8   U.S. Fish & Wildlife Serv. v. Sierra Club, Inc., 141 S. Ct. 777, __ (2021) (citations omitted

                                   9   without ellipses). The privilege “covers ‘documents reflecting advisory opinions,

                                  10   recommendations and deliberations comprising part of a process by which governmental decisions

                                  11   and policies are formulated’”—in other words, “documents that are both ‘predecisional’ and part

                                  12   of the agency’s ‘deliberative process,’[—]and applies only if ‘disclosure of [the] materials would
Northern District of California
 United States District Court




                                  13   expose an agency’s decisionmaking process in such a way as to discourage candid discussion

                                  14   within the agency and thereby undermine the agency’s ability to perform its functions.’” Kowack

                                  15   v. U.S. Forest Serv., 766 F.3d 1130, 1135 (9th Cir. 2014) (citations omitted; final alteration in

                                  16   original).

                                  17           During discovery, the United States produced a page from an IRS Form 9984 with nearly

                                  18   all remarks and notes redacted, bearing Bates number USA000241. See Mot. to Compel (dkt.

                                  19   104) Ex. A. Hughes “requests an order compelling the [United States] to produce the un-redacted

                                  20   Page 241,” or an order for in camera review so that the Court can determine whether any privilege

                                  21   applies. Mot. to Compel at 3. After the parties met and conferred regarding Hughes’s objection to

                                  22   the United States’ redactions, the United States produced a revised version with fewer redactions,

                                  23   bearing Bates number USA000861. Opp’n (dkt. 109) Ex. 4. Despite the United States addressing

                                  24   that revised version and attaching it as an exhibit to its opposition brief, Hughes does not address

                                  25   the revised version in her reply, and instead attaches the original more-fully-redacted version again

                                  26   to that brief. See Reply (dkt. 110) at 3 & Ex. A.

                                  27           The United States argues that all of the notes redacted from the revised version of the

                                  28   document at issue (Page 861) fall within the deliberative process privilege because they reflect
                                                                                           2
                                          Case 3:18-cv-05931-JCS Document 118 Filed 03/22/21 Page 3 of 6




                                   1   internal discussions regarding Hughes’s tax liability before the Internal Revenue Service (“IRS”)

                                   2   reached a decision as to whether to assess penalties against Hughes. Opp’n at 6. IRS Deputy

                                   3   Associate Chief Counsel Ashton Trice describes the document as follows:

                                   4                  The general nature of this document is that it is one page of the case
                                                      activity record for this FBAR case, where notes were entered
                                   5                  reflecting the personal opinions of the assigned Revenue Agent or
                                                      activities planned or taken from which those opinions could be
                                   6                  deduced. The notes relate to case activity taken by the assigned
                                                      Revenue Agent, including communications with attorney(s) from IRS
                                   7                  Office of Chief Counsel and with managers and coordinators. Notes
                                                      regarding communications with attorney(s) from the IRS Office of
                                   8                  Chief Counsel are protected by the attorney-client privilege as they
                                                      were for the purpose of seeking legal advice regarding the FBAR
                                   9                  examination, and also the deliberative process privilege, as they
                                                      reflect pre-decisional communications regarding the FBAR
                                  10                  examination at issue. Notes regarding communications with IRS
                                                      managers and coordinators are protected by the deliberative process
                                  11                  privilege because they reflect pre-decisional communications
                                                      regarding the FBAR examination at issue here. Final agency decisions
                                  12                  are reflected in the Form 886-A which defendant was provided prior
Northern District of California




                                                      to the FBAR assessments being made, and copies of which were
 United States District Court




                                  13                  produced in the United States’ Initial Disclosures.
                                  14   Trice Decl. (dkt. 109-7) ¶ 12.

                                  15          Hughes does not dispute that the redacted material reflects a revenue agent’s predecisional

                                  16   discussion with other IRS personnel, but argues that the document should be produced unredacted

                                  17   because those discussions likely reflect the revenue agent’s view that Hughes did not willfully

                                  18   failure to report information, before the IRS changed its position and assessed penalties based on

                                  19   her purportedly willful failure to report. Mot. to Compel at 3; Reply at 3.

                                  20          Even assuming for the sake of argument that Hughes’s speculation about the redacted

                                  21   material is correct, it falls squarely within the deliberative process privilege. The privilege is

                                  22   intended to allow government personnel to consider the merits of a potential decision—here, the

                                  23   decision of whether to assess penalties against Hughes—without the potential disclosure of those

                                  24   discussions chilling a frank exchange of views. A revenue agent would be less likely to question

                                  25   the strength of a case in internal deliberations if any such doubts could later be obtained in

                                  26   discovery and used to undermine a final decision. The deliberative process privilege ensures that a

                                  27   revenue agent can candidly share such concerns with other IRS personnel to test the strengths and

                                  28   weaknesses of a case before a final decision is reached. Here, after whatever discussions are
                                                                                          3
                                          Case 3:18-cv-05931-JCS Document 118 Filed 03/22/21 Page 4 of 6




                                   1   reflected in the redacted portion of the page at issue, the IRS ultimately reached a final decision to

                                   2   assess penalties against Hughes.

                                   3          Hughes’s briefs do not engage with the requirements of the deliberative process privilege

                                   4   and offer no reason to believe the privilege would not apply. The Court therefore finds no need

                                   5   for in camera review, and DENIES the motion to compel based on the deliberative process

                                   6   privilege. Because the deliberative process privilege provides reason enough to deny the motion,

                                   7   the Court does not reach the parties’ arguments regarding relevance and the attorney-client

                                   8   privilege.

                                   9          Hughes suggests in her briefs that she believes the Court communicated about this issue

                                  10   with the United States without her knowledge, that the Court is biased against her, and that the

                                  11   United States is seeking to “evade its burden of proof.” See Mot. to Compel at 1, 3; Reply at 2–3.

                                  12   None of these assertions are accurate, and none are relevant to application of the deliberative
Northern District of California
 United States District Court




                                  13   process privilege to the document at issue. Hughes takes issue with counsel for the United States

                                  14   having told her that the Court would not allow her to obtain certain materials in discovery. Mot.

                                  15   to Compel at 1. The Court has not communicated about this case in any way with counsel except

                                  16   in open court with Hughes present, and can only presume counsel was expressing an opinion on

                                  17   the likely outcome based on counsel’s understanding of the law. The Court has no bias against

                                  18   Hughes. While Hughes takes issue with the Court denying her previous “motion for a fair and

                                  19   impartial hearing,” that decision was based on Hughes failing to articulate any particular relief she

                                  20   sought or legal authority to bring such a motion. The Court affirmed that it would “resolve any

                                  21   decisions before it based on the law, the evidence presented, and the parties’ arguments,” and

                                  22   denied Hughes’s motion only to the extent that it could be construed as seeking some relief

                                  23   beyond that duty, such as recusal or “refrain[ing] from discussing the merits of the case with the

                                  24   parties in open court.” Order re Objection (dkt. 53) at 2; see generally Order Denying Def.’s Mot.

                                  25   for Fair & Impartial Hearing (dkt. 47). The Court has not made a ruling on the merits of this case,

                                  26   and would not make such a ruling without giving each side a fair chance to present its case in

                                  27   accordance with the Federal Rules of Civil Procedure and applicable law. Finally, Hughes’s

                                  28   arguments reflect a fundamental misunderstanding of the “burden of proof” in a civil case. As the
                                                                                         4
                                          Case 3:18-cv-05931-JCS Document 118 Filed 03/22/21 Page 5 of 6




                                   1   plaintiff, the United States has the burden at trial (or summary judgment) to support its claims

                                   2   with evidence. That burden makes no distinction between evidence obtained through discovery or

                                   3   through other means, and does not require the United States to support its claims with evidence

                                   4   before it may obtain discovery from Hughes. Discovery from an opponent is one of the

                                   5   permissible means by which a plaintiff may obtain evidence that might (or might not) be sufficient

                                   6   to carry its burden of proof at trial. Regardless, the fact that the burden of proof rests on the

                                   7   United States has no bearing on its ability to assert the deliberative process privilege where

                                   8   appropriate.

                                   9          At the conclusion of her motion and reply, Hughes also requests that duplicate pages

                                  10   included in the United States’ production of documents “be stricken as being impertinent and

                                  11   immaterial and redundant.” Mot. to Compel at 4; Reply at 4. Hughes cites no legal authority for

                                  12   “striking” documents produced in discovery, identifies no prejudice she has suffered by the
Northern District of California
 United States District Court




                                  13   production of duplicative material, and has not explained what would be gained by ordering these

                                  14   documents “stricken” after they have already been produced to her. That request is therefore

                                  15   DENIED.

                                  16   III.   MOTION TO STRIKE
                                  17          Hughes has also filed a motion to strike portions of the United States’ case management

                                  18   statement and a joint discovery letter brief, citing Rule 12(f) of the Federal Rules of Civil

                                  19   Procedure. As a starting point, Rule 12(f) is inapplicable: it applies only to striking material “from

                                  20   a pleading,” Fed. R. Civ. P. 12(f), and the filings at issue are not “pleadings” as that term is used

                                  21   in the Federal Rules, see Fed. R. Civ. P. 7(a) (defining the “pleadings” allowed).

                                  22          Regardless, Hughes has identified no basis to strike the material at issue. She argues that

                                  23   the United States has “included prejudicial comments to give the appearance that [Hughes] was

                                  24   lying in her discovery responses.” Mot. to Strike (dkt. 116) at 1. The Court does not understand

                                  25   the United States’ filings as accusing Hughes of dishonesty in her discovery responses. Even if

                                  26   they had, the mere fact that one side says that something is or may be true does not automatically

                                  27   result in the Court believing that position. The Court weighs the evidence. If the Court finds that

                                  28   the position has no merit, the Court rejects the argument. A motion to strike is not necessary—
                                                                                          5
                                          Case 3:18-cv-05931-JCS Document 118 Filed 03/22/21 Page 6 of 6




                                   1   especially here, where Hughes has already made her position clear: she does not have the

                                   2   documents in question because she changed computers. The Court’s ruling on the discovery

                                   3   dispute—requiring Hughes to answer an interrogatory and explain what steps she took to search

                                   4   for certain documents, see dkt. 117—is not based on a conclusion that Hughes was dishonest, nor

                                   5   on any bias against Hughes.

                                   6          The motion to strike is therefore DENIED.

                                   7   IV.    CONCLUSION
                                   8          For the reasons discussed above, Hughes’s motion to compel and motion to strike are

                                   9   DENIED.

                                  10          Hughes is encouraged to contact the Federal Pro Bono Project’s Pro Se Help Desk for

                                  11   assistance as she continues to defend this case. Lawyers at the Help Desk can provide basic

                                  12   assistance to parties representing themselves but cannot provide legal representation. In-person
Northern District of California
 United States District Court




                                  13   appointments are not currently available due to the COVID-19 public health emergency, but

                                  14   Hughes may contact the Help Desk at 415-782-8982 or FedPro@sfbar.org to schedule a

                                  15   telephonic appointment

                                  16          IT IS SO ORDERED.

                                  17   Dated: March 22, 2021

                                  18                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                  19                                                  Chief Magistrate Judge
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                        6
